By the Court,

Bronson, J.
So far as relates to other words of the same character, or imputing the same offence with those already contained in the declaration, the plaintiff may amend on payment of the costs of opposing this motion. *649and the costs of the plea and notice, if the defendant chooses to answer anew. 12 Wendell, 228. 9 id. 430. The cause of action is the same, and the oniy effect of the amendment may be to relieve the plaintiff against the consequences of a variance.
But wé cannot allow him to amend by inserting a new cause of action, where, as in this case, the statute of limitations has probably run. . The amendment must not, therefore, extend to such words as charge the plaintiff with being a quack, or practising without a diploma.
Ordered accordingly,